Citation Nr: 9914001	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1965.  He died in March 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995 due to 
carcinomatosis, primary site unknown.

2.  At the time of the veteran's death, he was not service 
connected for any disorders.

3.  The appellant has not presented competent evidence that 
the veteran was exposed to Agent Orange while in service, or 
competent medical evidence of a causal relationship between 
the veteran's alleged Agent Orange exposure during service 
and the cause of the veteran's death.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 3.309(e), 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded. 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, No. 97-7014, slip op. at 9 (Fed. Cir. Oct. 7, 1997), 
aff'g 9 Vet. App. 341 (1996) (adopting the Court's definition 
of a well-grounded claim as set forth in Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
including the requirement that "[w]here the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required"); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit, 
supra.  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
between the claimed inservice disease or injury and the 
disability.  See Epps, supra; Caluza, supra; see also Heuer 
and Grottveit, both supra.  Savage v. Gober, No. 94-503 (U.S. 
Vet. App. Nov. 5, 1997), slip op. at 8.  A well-grounded 
claim for service connection for the cause of the veteran's 
death, therefore, is one which justifies a belief by a fair 
and impartial individual that it is plausible that the 
veteran's death resulted from a disability incurred in or 
aggravated by service.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The appellant contended that the veteran was exposed to Agent 
Orange while serving on active duty in Vietnam, and that his 
terminal carcinomatosis was a direct result of this exposure.  
Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases are chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  This presumption of inservice herbicide 
exposure applies only in cases where a veteran both served in 
the Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. § 3.309(e), as described above.  McCartt v. West, 12 
Vet. App. 164, 168 (1999).  

A review of the diseases which may be presumptively service 
connected under 38 C.F.R. § 3.309(e) reveals that 
carcinomatosis is not included among the listed disorders.  
The appellant has submitted what appears to be an unofficial 
summary of the VA regulation relating to presumptive service 
connection for herbicide-exposed veterans, stating that the 
term "soft tissue sarcoma" includes "soft tissue 
carcinoma."  However, the listing submitted by the appellant 
appears to be inaccurate because "soft tissue carcinoma" is 
not listed in the official version of 38 C.F.R. § 3.309(e) as 
being included among those disorders constituting "soft 
tissue sarcoma."  Therefore, the appellant is unable to 
avail herself of the presumptive provisions of this 
regulation, and must therefore provide evidence that the 
veteran was (1) exposed to Agent Orange in service and (2) 
that his carcinomatosis was related to such exposure.

Relevant evidence includes an August 1991 VA hospital 
discharge summary.  This summary indicates that at that time, 
the veteran underwent an excisional biopsy of a right 
inguinal mass, which was diagnosed as metastatic squamous 
cell carcinoma of the right inguinal lymph node.

The appellant also submitted a packet of supporting evidence, 
received by VA in February 1998, which included a copy of the 
veteran's Certificate of Death, a copy of the rating decision 
on appeal, an excerpt of a book entitled "Gene Wars" by 
Charles Pillar and Keith R. Yamomoto (relating to the use of 
Agent Orange in Vietnam and its toxicity) and a copy of the 
unofficial summary of the VA regulation relating to 
presumptive service connection for herbicide-exposed 
veterans, as previously discussed.  The appellant also 
testified at a hearing before the undersigned Board Member in 
August 1998 at the RO.  She stated that an autopsy had not 
been performed on the veteran, but that his cancer was first 
found in the groin area and had later spread to his abdomen 
and legs.  She also maintained that the veteran's cancer was 
a "soft tissue sarcoma," and should qualify for presumptive 
service connection under the provisions of 38 C.F.R. 
§ 3.309(e).  

The record does not include any medical opinion which 
indicates that the condition which caused the veteran's 
death, i.e., carcinomatosis, primary site unknown, was in any 
way related to the veteran's alleged Agent Orange exposure in 
service.  The text by Pillar and Yamomoto is not specific to 
the veteran's case and its references to generic 
relationships between Agent Orange exposure and cancer are 
insufficient to well-ground the claim.  See Sacks v. West, 11 
Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 
(1998).  

Thus, leaving aside the additional hurdle of demonstrating 
actual herbicide exposure imposed on claimants by McCartt, 
the only evidence which would tend to establish that the 
veteran was exposed to Agent Orange in service, and further, 
that his terminal carcinomatosis was related to such 
exposure, is the appellant's own contentions, as set forth in 
various correspondence received by VA and during the course 
of her hearing.  The Board does not doubt the sincerity of 
the appellant's belief in this claimed causal connection.  
Because the appellant is not a medical expert, however, she 
is not qualified to express an opinion as to the cause of the 
cancer which led to the veteran's death.  It is the province 
of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation  Jones v. Brown, 7 Vet.App. 134, 137 
(1994).  The appellant's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See also Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992). 

Accordingly, because the record does not provide any 
competent medical evidence of a relationship between the 
cause of the veteran's death many years after service and his 
alleged inservice Agent Orange exposure, the claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.  Since the duty to assist is 
not triggered here by the submission of a well-grounded 
claim, VA has no obligation to further develop the 
appellant's claim.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

This issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the appellant's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  When an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis.  Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Accordingly, the 
Board finds no prejudice to the appellant in this case.  

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claim for service 
connection for the cause of the veteran's death.  
Accordingly, there is no further duty on the part of VA to 
inform the appellant of the evidence necessary to complete 
her application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

